Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/197,566 filed on 3/10/21. Claims 1-7 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 6 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,359,943 to Seki
Claims 1 & 7
Seki discloses in Figs 1-5,
A shift operation determination apparatus for a vehicle having a shift mechanism capable of switching a plurality of shift ranges (e.g. R, N, D, B) including a first range (e.g. D), a second range (e.g. N or R), and a third range, the shift operation determination apparatus comprising: an operation member (e.g. 22) rotatably attached to the vehicle; a position detection section (e.g. via 82a-c) configured to detect a position of the operation member in a rotation direction; a shift determination section (e.g. via 24a-b) configured to determine, based on the position of the operation member, a shift range selected by the operation member; and a regulation section configured to regulate a rotation of the operation member (e.g. via lock 66), the regulation section being configured to regulate the rotation of the operation member when the operation member moves to a second position corresponding to the second range from a first position (e.g. D to N or R is restricted by lock 66, see Column 40 lines 7-14) corresponding to the first range or a third position corresponding to the third range and moves to the third position within a predetermined time after being located at the second position.
Claim 6
The shift operation determination apparatus according to claim 1, wherein the operation member is rotatable without a restriction on an amount of rotation in a state of not being regulated by the regulation section (Column 19, lines 18-24, lock is in permission position and driver can select desired gear position).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kamoshida ‘913 teaches a shift device for a transmission but lacks regulating the shift device after a predetermined period of time in a specific position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659